In re Fontenot, Dwayne;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. K, No. 88,689; to the Court of Appeal, Third Circuit, No. KH 01-00516.
Writ granted. If relator timely filed a motion to reconsider sentence, see La.C.Cr.P. art. 881.1(A)(1), and timely filed writs in the court of appeal seeking review of the district court’s denial of such a motion, see U.R.C.A. R. 4-3, then the court of appeal is directed to consider the merits of the application. See La.C.Cr.P. art. 881.2 (defendant “may appeal or seek review of a sentence based on any ground asserted in a motion to reconsider sentence .... ”); see also State v. Joshlin, 99-1004, p. 5 (La.1/19/00), 752 So.2d 834, 837 (reviewing courts should assume the legislature has not included superfluous terms in statutes).
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.
WEIMER, J., would deny the writ.